          Case 1:18-cr-00230-BAH Document 34 Filed 09/18/19 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :       Case No. 18-CR-230
                  v.                           :
                                               :
JAMES PIERCE                                   :
                                               :
                       Defendant.              :


      GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION IN LIMINE TO
           EXCLUDE THE GOVERNMENT’S RULE 404(b) EVIDENCE

       The United States, through its attorneys, respectfully submits this response in opposition

to the defendant James Pierce’s motion to exclude evidence described in the government’s Rule

404(b) notice.1

       As described in detail in the government’s notice of its intent to introduce Rule 404(b)

evidence filed with the Court on September 7, 2019 (Dkt. No. 28) (the “September 404(b)

Notice”)2, the government seeks to admit evidence that after the failure of the transactions

involving Victims A, B, and C charged in the Indictment, the defendant: a) continued to try to

defraud additional victims using the same scheme of providing them with fake bank documents;

and b) communicated directly with additional co-conspirators about providing fraudulent bank

documents to victims, including exchanging drafts of the false documents. As the defendant has

now confirmed in the Joint Pretrial Statement, he plans to contend at trial that he believed that his


1
 Government counsel informed defense counsel of its intention to introduce certain evidence by letter on
August 16, 2019 (the “August 404(b) Notice”). The government then filed a more detailed notice with the
Court on September 7, 2019. (Dkt. 28) (the “September 404(b) Notice”). The defendant’s motion only
references the government’s August 16, 2019 letter.
2
 As detailed in the September 404(b) Notice, the government seeks to introduce this evidence under Rule
404(b). Although the government’s August 404(b) Notice also stated that the government viewed this
evidence as intrinsic to the crimes charged, the government is not advancing that theory here.

                                                   1
          Case 1:18-cr-00230-BAH Document 34 Filed 09/18/19 Page 2 of 7




representations were “accurate and truthful,” and that he relied in “good faith on the

representations of others” that the “letters of credit were genuine and lawful.” (Dkt No. 30, at 5).

Thus, the defendant’s fraudulent intent will likely be the key disputed issue in this case, and the

government’s proffered 404(b) evidence goes directly to this point. It will show that rather than

halting his conduct after the failure of the charged transactions, which he would have done if he

were acting in good faith, he continued to carry out the same fraudulent scheme with additional

participants and fake documents from a different bank.

                                              ARGUMENT

I.     The Government’s Proffered Evidence is Highly Probative of the Defendant’s
       Fraudulent Intent to Commit the Charged Crimes

       As the government described in detail in the September 404(b) Notice, the government’s

proffered Rule 404(b) evidence is highly probative of the defendant’s fraudulent intent to commit

the charged crimes. “Rule 404(b) is a rule of inclusion rather than exclusion.” United States v.

Mosquera-Murillo, 153 F. Supp. 3d 130, 177 (D.D.C. 2015) (Howell, J.) (quoting United States v.

Bowie, 232 F.3d 923, 929 (D.C. Cir. 2000)). Rule 404(b) is “quite permissive” and allows the

admission of other acts evidence “so long as the evidence is offered for any other relevant purpose”

than that a defendant’s actions conformed to his character. See United States v. Bikundi, No. 14-

cr-030 (BAH), 2015 WL 5915481, at *5 (D.D.C. Oct. 7, 2015) (quoting Bowie, 232 F.3d at 929-

30 (citing United States v. Straker, 800 F.3d 570 (D.C. Cir. 2015) (per curiam))). “Extrinsic acts

evidence may be critical . . . , especially when th[e] issue involves the actor’s state of mind and

the only means of ascertaining that mental state is by drawing inferences from conduct.” United

States v. Brown, 597 F.3d 399, 404 (D.C. Cir. 2010) (quoting Huddleston v. United States, 485

U.S. 681, 685 (1988)).




                                                 2
          Case 1:18-cr-00230-BAH Document 34 Filed 09/18/19 Page 3 of 7




       Here, the Indictment alleges that Pierce and his co-conspirators falsely represented that

they could provide victims with documentation showing that the victims had access to funds on

deposit at a bank in the Dominican Republic (Bank 1). (Id. at 3). The victims believed they could

use that documentation to help them obtain financing for commercial transactions. (See id. at 4).

In reality, neither the defendant nor his co-conspirators had accounts at the bank, access to funds

at the bank, or any ability to cause the bank to issue the purported documentation. (Id.) Instead,

the conspirators gave the victims fake Bank 1 documentation and took hundreds of thousands of

dollars of their money. (See id. at 4-6). In some instances, victims were even tricked into making

additional payments to have Bank 1 “re-issue” the fraudulent documents. (Id. at 6). As discussed

above, the defendant plans to contend at trial that he believed that his representations were

“accurate and truthful,” and that he relied in “good faith on the representations of others” that the

“letters of credit were genuine and lawful.” (Dkt. No. 30, Joint Pretrial Stmt. at 5). The

government’s Rule 404(b) evidence will directly rebut Pierce’s contention that he was acting in

good faith during the charged conduct.

       As part of proving the conduct alleged in the Indictment, the government expects to

introduce evidence showing that Pierce knew that the charged transactions had failed. In one

example, in a July 23, 2013 e-mail, Pierce’s co-conspirator forwarded Pierce an e-mail from

Victim B regarding the failure of Victim B’s transactions, and Pierce’s co-conspirator wrote to

Pierce: “James, [j]ust received the following disturbing email from our client . . . who wants me to

answer some disturbing questions regarding BPD.” (GX 209, DOJ-0009863). Similarly, in an

August 8, 2013 e-mail, Pierce’s co-conspirator forwarded Pierce an e-mail from Victim C about

the failure of Victim C’s second transaction. Pierce’s co-conspirator then wrote to Pierce that if

the promised bank documentation “does not show up,” “you and I will be in deep S*** with the



                                                 3
         Case 1:18-cr-00230-BAH Document 34 Filed 09/18/19 Page 4 of 7




Law Enforcement Authorities in USA and as well as INTERPOL, and the ratifications [sic] will

be beyond our imaginations.” (GX 213, DOJ-0010341).

        If Pierce were acting in good faith and did not intend to defraud the victims of the charged

conduct, he would have stopped providing victims with fake bank documents once he knew they

were false. Instead, the government’s evidence shows that he continued to defraud additional

victims using the same scheme. As described in the September 404(b) Notice, the government’s

first category of evidence shows Pierce’s involvement in defrauding an additional victim with a

false letter of credit (Victim D), as well as WhatsApp electronic messages sent directly between

Pierce and the individual who appears to have provided Victim D’s fake bank documentation

(Individual A)—this time from a Costa Rican subsidiary of another international bank (“Bank 2”).

The second category of evidence is electronic WhatsApp communications between Pierce and

another individual (Individual B) in 2017 and 2018 about providing fake Bank 2 documentation

to victims. The government’s proffered 404(b) evidence shows that despite knowing that the

charged transactions had failed, the defendant continued to try to defraud additional victims with

fake letters of credit, and even worked together with Individual B through WhatsApp

communications to create another set of fake Bank 2 documentation.

       Further, with respect to the Individual B evidence specifically, the government will show

that Individual B received proceeds from the charged conduct as well. This is powerful evidence

to rebut the defendant’s contention that he was relying in good faith on representations made by

others involved in the charged conduct. It shows that several years later the defendant continued

to work with one of those same individuals to create fake bank documents to send to victims.

       The defendant also argues in his motion that the government’s August 404(b) Notice claims

that the other acts involve false “bank documentation” or “documents” more generally, but that



                                                4
          Case 1:18-cr-00230-BAH Document 34 Filed 09/18/19 Page 5 of 7




the focus of the scheme alleged in the Indictment is fraudulent standby letters of credit. The Court

should reject this argument for two reasons. First, the September 404(b) Notice specifies that the

Victim D transaction also involved a fraudulent standby letter of credit. Second, the fraudulent

scheme alleged in the Indictment is broader than just providing false standby letters of credit. For

example, the Indictment alleges that the defendant also provided Victim A with “false Bank 1

documentation that purported to relate” to his transaction. (Dkt. No. 5, ¶ 23). Indeed, at trial, the

government anticipates introducing into evidence fake Bank 1 documents that the defendant and

his co-conspirators provided to victims in addition to just the fraudulent letters of credit

themselves.

II.    The Government’s Evidence Should Not be Excluded Because it Took Place Several
       Years after the Charged Conduct

       This evidence should not be excluded because it took place after, rather than before, the

charged conduct, or because it took place several years later. First, in his motion, the defendant

argues that the proffered evidence cannot show the defendant’s intent because it took place after

the crimes charged in the Indictment. That is not the law in the D.C. Circuit. In United States v.

Latney, the D.C. Circuit held that “Rule 404(b) draws no distinction between bad acts committed

before and bad acts committed after the charged offense.” 108 F.3d 1446, 1449 (D.C. Cir. 1997).

Indeed, Latney explicitly disagreed with the holding of the Third Circuit case cited by the

defendant, United States v. Boyd, 595 F.2d 120 (3d Cir. 1978), and noted that the law in the Third

Circuit has since changed to allow the admission of some subsequent acts under 404(b). Id. at

420. Latney affirmed the introduction of Rule 404(b) evidence that took place after the charged

conduct to show the defendant’s intent and knowledge in a drug distribution case: “[t]he probative

force of the [later 404(b)] evidence for these purposes seems to us beyond question . . . . Given

[the defendant’s] involvement in the crack cocaine trade in May 1995, it was less likely that he

                                                 5
          Case 1:18-cr-00230-BAH Document 34 Filed 09/18/19 Page 6 of 7




was merely a bystander in the September 1994 transaction, as his counsel sought to persuade the

jury.” Id. at 419. Similarly here, the Court should admit the government’s proffered evidence

because the defendant’s continued involvement in defrauding victims with false bank documents

shows that he was not a good-faith participant in the charged transactions several years earlier.

       Next, the proffered Rule 404(b) evidence should also not be excluded because it took place

several years after the charged conduct. Courts have held that the more closely related the conduct

is to the charged offense, the less temporally tied it needs to be. See United States v. Hassanshahi,

195 F. Supp. 3d at 45-46 (D.D.C. 2016) (“Where the degree of similarity between the acts is strong,

courts have countenanced the admission of evidence notwithstanding a lengthy period of time

between the two events.”); Latney, 108 F.3d at 1449 (“One . . . cannot formulate a general rule . .

. that any bad act committed more than a certain time after the charged offense is inadmissible . .

. .”) Here, the later conduct is extremely similar to the charged offense, and involves one of the

same individuals who received proceeds from the charged conduct.

III.   The Evidence is Not Unfairly Prejudicial under Rule 403 and Will Not Require an
       Undue Amount of Trial Time to Introduce

       Under the second step of the two-step Rule 404(b) analysis, the probative value of the

government’s proffered evidence is not substantially outweighed by the danger of unfair prejudice

under Rule 403. See Bikundi, 2015 WL 5915481, at *5 (citing United States v. Miller, 895 F.2d

1431, 1435 (D.C. Cir. 1990)). The government is not introducing it to prove that the defendant

acted in conformity with his character, but instead because the evidence is highly probative of the

defendant’s fraudulent intent and shows that he was not acting in good faith when he provided the

victims with false bank documents. As the outcome of the trial will likely turn on the issue of the

defendant’s fraudulent intent, this strongly weighs in favor of admitting the evidence. See United

States v. Brown, 597 F.3d at 407 (affirming the admission of Rule 404(b) evidence that consisted

                                                 6
          Case 1:18-cr-00230-BAH Document 34 Filed 09/18/19 Page 7 of 7




of “a substantial part of the government’s case-in-chief” where the outcome of the trial “turned on

the issue” of the defendant’s intent).

       Further, as discussed in the September 404(b) Notice, this evidence will not be cumulative

and will not take an undue amount of trial time. It will involve one additional victim witness

(Victim D), likely one additional witness from Bank 2, and limited additional testimony from the

FBI case agent and FBI forensic accountant, who are already expected to testify.

                                           CONCLUSION

       For the foregoing reasons, the United States respectfully requests that the Court admit Rule

404(b) evidence of Defendant Pierce’s intent, knowledge, absence of mistake, and common plan

or scheme.



                                               Respectfully submitted,

                                               ROBERT ZINK
                                               Chief, Fraud Section
                                               Criminal Division
                                               United States Department of Justice


                                         By:    /s/ Blake Goebel
                                               Blake C. Goebel, Trial Attorney
                                               Justin Weitz, Assistant Chief
                                               Criminal Division, Fraud Section
                                               United States Department of Justice
                                               1400 New York Ave. N.W.
                                               Washington, D.C. 20005
                                               (202) 616-5010
                                               Blake.Goebel@usdoj.gov




                                                  7
